



EXHIBIT 10.1




AMENDMENT NO. 1
to the
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


        AMENDMENT (“Amendment No. 1”) dated June 16, 2020, and made effective as
of the 29th day of March 2020 (the “Effective Date”), by and between Ralph
Lauren Corporation, a Delaware corporation (the “Company”), and Ralph Lauren
(the “Executive”).


        WHEREAS, the Executive currently serves as the Chief Creative Officer of
the Company and Executive Chairman of the Board of Directors of the Company
pursuant to an Amended and Restated Employment Agreement by and between the
Company and the Executive made effective as of April 2, 2017 (the “Employment
Agreement”); and


        WHEREAS, the Company and the Executive wish to amend the Employment
Agreement in certain respects;


        NOW, THEREFORE, intending to be bound, the parties hereby agree as
follows.
        
1.     Definitions. All capitalized terms in this Amendment No. 1 that are
undefined shall have the same meaning as ascribed to them in the Employment
Agreement.


2.Section 4(a) of the Employment Agreement is amended to add the following at
the end of the Section, effective as of the Effective Date:


“Notwithstanding the foregoing, for the Company’s 2021 fiscal year, which is the
fiscal year starting on March 29, 2020 and ending on March 27, 2021 (“FY21”),
Executive shall not receive any Base Salary.”


3.    Section 4(b) of the Employment Agreement is amended to add the following
at the end of the Section, effective as of the Effective Date:


“Notwithstanding the foregoing, (i) for the Company’s 2020 fiscal year, which is
the fiscal year starting on April 1, 2019 and ending on March 28, 2020 (“FY20”),
Executive shall not receive a Bonus under the Bonus Plan and (ii) for the first
two quarters of FY21, Executive’s Bonus shall be based on the same form and
criteria approved by the Compensation Committee as the bonus received by the
Company’s President and Chief Executive Officer under the Bonus Plan in respect
of such portion of FY21, which bonus shall be determined by the Compensation
Committee based on a quantitative or qualitative evaluation of achievement
levels for a combination of Company goals and (iii) for the last two quarters of
FY21, Executive’s Bonus shall be based on the same form and criteria approved by
the Compensation Committee as the bonus received by the Company’s President and
Chief Executive Officer under the Bonus Plan in respect of such portion of FY21,
which bonus shall be determined by the Compensation




1

--------------------------------------------------------------------------------





Committee based on an evaluation of achievement levels for Company goals, which
criteria and goals may be quantitative or qualitative, to be determined on a
future date by the Compensation Committee. The Compensation Committee shall
apply the aforementioned criteria, factors, or goals whether quantitative or
qualitative, equally to all Company Named Executive Officers. For FY21,
Executive’s Target Bonus shall remain $6 million and Executive’s maximum Bonus
shall equal 125% of Executive’s Target Bonus, which shall be the same on a
percentage basis of target as the maximum bonus for each of the Company’s other
Named Executive Officers in FY21.”


4.    A new Section 4(c)(6) shall be added to the Agreement, which shall read as
follows, effective as of the Effective Date:


FY21 Award. Notwithstanding anything else in this Agreement to the contrary, for
FY21, Executive’s annual equity award shall be in the form of time-vesting
restricted share units (“RSUs”) having a grant date value of $11 million, which
shall vest based on continued service, except as otherwise provided for in the
Agreement, on the three-year anniversary of the grant date and be settled as
soon as practicable thereafter (but in no event later than thirty (30) days
after the vesting date). The FY21 annual equity award granted to the Company’s
other Named Executive Officers shall be identical in all respects to Executive’s
FY21 annual equity award, except that (i) the awards granted to the other Named
Executive Officers may have different grant date values and (ii) up to 50% of
the awards granted to the other Named Executive Officers may vest according to a
different normal vesting schedule than is applicable to Executive as described
above. Executive shall be entitled to Dividend RSUs for the FY21 Award under the
same terms and conditions that apply to Dividend PSUs under the Agreement.
5.    Each of Sections 7(a)(4), 7(b)(3), 7(c)(3), and 7(d)(3) of the Agreement
(regarding treatment of outstanding equity awards upon Executive’s termination
of employment) shall be amended, if applicable, to apply to RSUs in the same
manner as they apply to the other forms of equity awards identified in each of
those sections of the Employment Agreement, except that, as applicable, the RSUs
will vest or be forfeited on the date of Executive’s termination and be settled
(if applicable) as soon as practicable following the vesting that occurs upon
any such termination of employment date (but in no event later than thirty (30)
days thereafter).
6.    In the event that Executive becomes entitled to receive severance payments
pursuant to Section 7(a) of the Agreement upon any termination without Cause or
termination for Good Reason, Executive and the Company acknowledge and agree
that (i) the Base Salary portion of any such severance payments pursuant to
Section 7(a)(1)(I) of the Agreement shall be determined by reference to
Executive’s unreduced Base Salary rate as in effect immediate prior to the
Effective Date and (ii) the portion of any such severance payments determined by
reference to Executive’s average annual Bonus paid in respect of the immediately
preceding two Fiscal Years pursuant to Section 7(a)(1)(III) of the Agreement
shall be determined by reference to the average actual Bonus amounts paid in
respect of the two most recent Fiscal Years unaffected by this Amendment No. 1
(i.e., excluding the Bonus amounts determined in respect of FY20 and FY21).






2

--------------------------------------------------------------------------------





7.    Section 11 of the Agreement shall be amended by removing the address
identified for the Company for notice and replacing it with the following
address:


Ralph Lauren Corporation
100 Metro Boulevard, 6th Floor
Nutley, NJ 07110
Attention: General Counsel


8.    Except as specifically amended and/or modified by this Amendment No. 1,
the Employment Agreement is hereby ratified and confirmed and all other terms of
the Employment Agreement shall remain in full force and effect, unaltered and
unchanged by this Amendment No. 1. The parties hereto acknowledge and agree that
the changes to Executive’s compensation arrangements as described in this
Amendment No. 1 are intended to be limited to the arrangements expressly
described in this Amendment No. 1 and are not intended to adversely impact any
other employee benefit arrangements covering Executive. In the event of a
conflict between the Employment Agreement and this Amendment No. 1, this
Amendment No. 1 shall govern.


    IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be duly
executed and the Executive has hereunto set his hand on the date first set forth
above, as of the Effective Date.
       
RALPH LAUREN CORPORATION
        
       
By: /s/ MICHAEL A. GEORGE
Michael A. George,
Chairman of the Compensation & Organizational Development Committee
               
       
EXECUTIVE


/s/ RALPH LAUREN
Ralph Lauren






3